Case 2:17-cv-01434-JFC Document 464 Filed 11/14/19 Page 1 of 3
MUS3241603.1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARCONIC INC., ) ELECTRONICALLY FILED

)

Plaintiff, ) Civil Action No. 2:17-cv-01434
)
VS. )
)
NOVELIS INC., and NOVELIS CORP., )
)
Defendants. )

MOTION TO WITHDRAW APPEARANCE

AND NOW COMES the undersigned, Nicholas J. Bell, and moves to withdraw his
appearance only on behalf of the Plaintiff, Arconic Inc., in the above-referenced matter, and in
support thereof, sets forth the following:

1. The undersigned is currently one of the counsel of record in the above-referenced
lawsuit.

2, It is necessary for the undersigned to withdraw as counsel in this matter because
as of November 23, 2019, he will be leaving the employment of Meyer, Unkovic & Scott LLP.

3, Plaintiff, Arconic Inc, has been and will continue to be represented by attorneys
from the law firm of Reichman Jorgensen LLP and Meyer, Unkovic & Scott LLP.

4, As such, the Plaintiff will not be prejudiced by this withdrawal.

WHEREFORE, the undersigned respectfully requests this Court to grant this Motion to
Withdraw Appearance and enter an Order withdrawing his appearance in this case and removing

him from the Court’s ECF system for this matter.
Case 2:17-cv-01434-JFC Document 464 Filed 11/14/19 Page 2 of 3

MUS3241603.1

Sarah Jorgensen (Pro Hac Vice)
REICHMAN JORGENSEN LLP

1201 West Peachtree Street, Suite 2300
Atlanta, GA 30309

(650) 623-1403
sjorgensen@reichmanjorgensen.com

Christine Lehman (Pro Hac Vice)
Natalie Hausknecht (Pro Hac Vice)
REICHMAN JORGENSEN LLP

1615 M Street, N.W., Suite 300
Washington, D.C. 20036

(202) 894-7311
clehman@reichmanjorgensen.com
nhausknecht@reichmanjorgensen.com

Respectfully submitted,

/s/Nicholas J. Bell
Nicholas J. Bell
PA I.D. #307782
njb@muslaw.com

Courtland L. Reichman (Pro Hac Vice)
Caroline Walters (Pro Hac Vice)
REICHMAN JORGENSEN LLP

303 Twin Dolphin Drive, Suite 600
Redwood Shores, CA 94065

(650) 623-1401
creichman@reichmanjorgensen.com
cwalters@reichmanjorgensen.com

Antoinette C. Oliver (PA I.D. #206148)
MEYER, UNKOVIC & SCOTT LLP
Henry W. Oliver Building

535 Smithfield Street, Suite 1300
Pittsburgh, PA 15222-2315

Tel: (412) 456-2800

aco@muslaw.com

Attorneys for Plaintiff Arconic Inc.
Case 2:17-cv-01434-JFC Document 464 Filed 11/14/19 Page 3 of 3
MUS3241603.1

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that on the 14" day of November, 2019, I electronically
filed the foregoing Motion to Withdraw Appearance using the CM/ECF system which constitutes

service upon counsel of record.

/s/ Nicholas J. Bell
Nicholas J. Bell

 
